DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on  11/11/21, 10/04/21, 08/14/21 and 03/17/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 02/28/22 have been fully considered but they are not persuasive. Applicant argues the cited prior art fails to teach "determining a reference block of a to-be-processed block, wherein the reference block and the to-be-processed block have a preset temporal or spatial correlation, the reference block is obtained based on a prediction block of the reference block determined by a refined initial motion vector, the refined initial motion vector is obtained based on an initial motion vector of the reference block and one or more preset motion vector offsets, and the initial motion vector of the reference block is obtained based on a predicted motion vector of the reference block and using the initial motion vector of the reference block as a predicted motion vector of the to-be-processed block." The examiner disagrees with the applicant's arguments. Paragraph 0009 of the application's published specification states "the initial motion vector of the reference block is obtained in the following manner: using the predicted motion vector of the reference block as the initial motion vector of the reference block; or adding the predicted motion vector of the reference block and a motion vector difference of the reference block to obtain the initial motion vector of the reference block." Lee discloses the initial motion vector derived from the target/current block. [abstract; figs. 1-3; ¶ 0163-0190; ] Further Lee discloses prediction motion vector relating to a reference block for the target/current block that includes a motion vector offset. [abstract; figs. 1-3; ¶ 0163-0190] The cited prior art fairly suggests and teaches the claim limitations as presented. The rejection presented in previous office action and duplicated below is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1-20  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Lee et al. US 2020/0084441.
 As to claim 1, Lee teaches a method for obtaining a motion vector, [fig. 1] comprising: determining a reference block of a to-be-processed block, wherein the reference block and the to-be-processed block have a preset temporal or spatial correlation, the reference block is obtained based on a prediction block of the reference block determined by a refined initial motion vector, the refined initial motion vector is obtained based on an initial motion vector of the reference block and one or more preset motion vector offsets, [figs. 1-3; abstract; ¶ 0163-0190; ¶ 0303-0308] and the initial motion vector of the reference block is obtained based on a predicted motion vector of the reference block; [figs. 1-3; ¶ 0163-0190] and using the initial motion vector of the reference block as a predicted motion vector of the to-be-processed block. [figs. 1-3; ¶ 0163-0190]
As to claim 2, Lee teaches the limitations of claim 1. Lee teaches using the predicted motion vector of the reference block as the initial motion vector of the reference block to obtain the initial motion vector; [figs. 1-3; ¶ 0163-0196] or adding the predicted motion vector of the reference block and a motion vector difference of the reference block to obtain the initial motion vector. [figs. 1-3; ¶ 0163-0196]
As to claim 3, Lee teaches the limitations of claim 1. Lee teaches using the predicted motion vector of the to-be-processed block as an initial motion vector of the to-be-processed block. [figs. 1-3; ¶ 0163-0196]
As to claim 4, Lee teaches the limitations of claim 1. Lee teaches adding the predicted motion vector of the to-be-processed block and a motion vector difference of the to-be-processed block to obtain an initial motion vector of the to-be-processed block. [figs. 1-3; ¶ 0163-0196]
As to claim 5, Lee teaches the limitations claim 4. Lee teaches wherein the motion vector difference of the to-be- processed block is obtained by parsing first identification information in a bitstream. [abstract; figs. 1-3; ¶ 0114-0124; ¶ 0138-0143; ¶ 0163-0196]
As to claim 6, Lee teaches the limitations of claim 1. Lee teaches wherein determining the reference block of the to-be- processed block comprises: parsing a bitstream to obtain identification information; [abstract; figs. 1-3; ¶ 0114-0124; ¶ 0138-0143; ¶ 0163-0196] and determining the reference block of the to-be-processed block based on the identification information. [abstract; figs. 1-3; ¶ 0114-0124; ¶ 0138-0143; ¶ 0163-0196]
As to claim 7, Lee teaches the limitations claim 1. Lee teaches wherein the reference block of the to-be-processed block and the to-be-processed block are processed in parallel. [figs. 1-3; ¶ 0163-0196; ¶ 0728]
As to claim 8, Lee teaches limitation of claim 1. Lee teaches wherein the to-be-processed block is processed based on the predicted motion vector obtained by performing an advanced motion vector prediction (AMVP) operation or a merge operation. [¶ 0140-0145; ¶ 0173; ¶ 0323; ¶ 0325; ¶ 0362-0370] 
As to claim 9, Lee teaches an apparatus for obtaining a motion vector, [fig. 1] comprising: a processor coupled to a memory that stores instructions, which when executed by the processor, [¶ 0486-0488; ¶ 0490-0496; ¶ 0504-0505; ¶ 0508-0514] cause the processor to: determine a reference block of a to-be-processed block, wherein the reference block and the to-be-processed block have a preset temporal or spatial correlation, the reference block is obtained based on a prediction block of the reference block determined by a refined initial motion vector, the refined initial motion vector is obtained based on an initial motion vector of the reference block and one or more preset motion vector offsets, [figs. 1-3; abstract; ¶ 0163-0190; ¶ 0303-0308] and the initial motion vector of the reference block is obtained based on a predicted motion vector of the reference block; [figs. 1-3; ¶ 0163-0190] and use the initial motion vector of the reference block as a predicted motion vector of the to-be-processed block. [figs. 1-3; ¶ 0163-0190]
As to claim 10, Lee teaches the limitations of claim 9. Lee teaches wherein the instructions, when executed by the processor, further cause the processor to: use the predicted motion vector of the to-be-processed block as an initial motion vector of the to-be-processed block. [figs. 1-3; ¶ 0163-0196]
As to claim 11, Lee teaches the limitations claim 9. Lee teaches wherein the instructions, when executed by the processor, further cause the processor to: add the predicted motion vector of the to-be-processed block and a motion vector difference of the to-be-processed block to obtain an initial motion vector of the to-be-processed block. [figs. 1-3; ¶ 0163-0196]
As to claim 12, Lee teaches the limitations of claim 11. Lee teaches wherein the motion vector difference of the to-be- processed block is obtained by parsing first identification information in a bitstream. [abstract; figs. 1-3; ¶ 0114-0124; ¶ 0138-0143; ¶ 0163-0196]
As to claim 13, Lee teaches the limitations of claim 9. Lee teaches wherein to determine the reference block of the to- be-processed block, the instructions, when executed by the processor, further cause the processor to: parse a bitstream to obtain identification information; and determine the reference block of the to-be-processed block based on the identification information. [abstract; figs. 1-3; ¶ 0114-0124; ¶ 0138-0143; ¶ 0163-0196]
As to claim 14, Lee teaches the limitations of claim 9. Lee teaches wherein to determine the reference block of the to- be-processed block, the instructions, when executed by the processor, further cause the processor to: select, from one or more candidate reference blocks of the to-be-processed block, a candidate reference block having a minimum rate-distortion cost as the reference block of the to-be- processed block. [¶ 0241-0242; ¶ 0249; ¶ 0332-0333]
As to claim 15, Lee teaches the limitations of claim 9. Lee teaches wherein the reference block of the to-be-processed block and the to-be-processed block are processed in parallel. [figs. 1-3; ¶ 0163-0196; ¶ 0728]
As to claim 16, Lee teaches the limitations of claim 9. Lee teaches wherein the to-be-processed block is processed based on the predicted motion vector obtained by performing an advanced motion vector prediction (AMVP) operation or a merge operation. [¶ 0140-0145; ¶ 0173; ¶ 0323; ¶ 0325; ¶ 0362-0370]
As to claim 17, Lee teaches a method of decoding a picture, [fig. 2] comprising: determining a reference block of a to-be-processed block of the picture, wherein the reference block and the to-be-processed block have a preset temporal or spatial correlation, the reference block is obtained based on a prediction block of the reference block determined by a refined initial motion vector, the refined initial motion vector is obtained based on an initial motion vector of the to-be-processed block and one or more preset motion vector offsets, [figs. 1-3; abstract; ¶ 0163-0190; ¶ 0198-0212; ¶ 0303-0308] and the initial motion vector is obtained based on a predicted motion vector of the reference block; [figs. 1-3; ¶ 0163-0190, ¶ 0198-0212] using the initial motion vector as a predicted motion vector of the to-be-processed block; [figs. 1-3; ¶ 0163-0190, ¶ 0198-0212] obtaining a final motion vector of the to-be-processed block based on the predicted motion vector of the to-be-processed block; and decoding the to-be-processed block based on the final motion vector. [figs. 1-3; ¶ 0163-0190, ¶ 0198-0212]
As to claim 18, Lee teaches the limitations claim 17. Lee teaches using the predicted motion vector of the reference block as the initial motion vector of the reference block to obtain the initial motion vector; [figs. 1-3; ¶ 0163-0190, ¶ 0198-0212] or adding the predicted motion vector of the reference block and a motion vector difference of the reference block to obtain the initial motion vector. [figs. 1-3; ¶ 0163-0190, ¶ 0198-0212]
As to claim 19, Lee teaches the limitations of claim 17. Lee teaches using the predicted motion vector of the to-be-processed block as an initial motion vector of the to-be-processed block, wherein obtaining the final motion vector of the to-be-processed block comprises refining the initial motion vector of the to-be-processed block to obtain the refined initial motion vector. [figs. 1-3; abstract; ¶ 0163-0190; ¶ 0303-0308; ¶ 0676-0677; ¶ 0701-0702]
As to claim 20, Lee teaches the limitations of claim 17.  Lee teaches adding the predicted motion vector of the to-be-processed block and a motion vector difference of the to-be-processed block to obtain an initial motion vector of the to-be-processed block, wherein obtaining the final motion vector of the to-be-processed block comprises refining the initial motion vector of the to-be-processed block to obtain the refined initial motion vector. [figs. 1-3; abstract; ¶ 0163-0190; ¶ 0303-0308; ¶ 0676-0677; ¶ 0701-0702]

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483